Citation Nr: 0809877	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  He died in April 2001.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In January 2004, the appellant provided 
testimony at a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

When the case was most recently before the Board in January 
2007, the Board remanded the issue of entitlement to service 
connection for the cause of the veteran's death for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam in 1968.

2.  Diabetes mellitus played a material causal role in the 
veteran's death.




CONCLUSION OF LAW

A disability presumed to have been incurred during active 
duty caused or contributed substantially and materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim for service connection for cause of 
the veteran's death.  Therefore, no further development with 
respect to this claim is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002) or 38 C.F.R. § 3.159 (2007).

General Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).

Service connection may be granted on a presumptive basis for 
diabetes mellitus type II manifested to a compensable degree 
any time after service in a veteran who had active military, 
naval, or air service, during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Analysis

The certificate of death shows that the veteran died in April 
2001 of end stage cardiomyopathy, with anoxic encephalopathy 
contributing to his death.  At the time of the veteran's 
death, service connection was in effect for post-traumatic 
stress disorder, venous insufficiency of the right leg, and 
scars.  The combined rating for the service connected 
disabilities was 60 percent, elevated to 100 percent 
following his death.  

The appellant contends, in part, that service connection is 
warranted for the cause of the veteran's death because he 
developed diabetes mellitus as a result of his exposure to 
herbicides while serving in-country in the Republic of 
Vietnam and the diabetes played a material causal role in his 
death.  The appellant does not contend nor is there any 
medical evidence suggesting that diabetes mellitus was 
present in service or manifested within one year of the 
veteran's discharge from service.

Service medical records document medical treatment of the 
veteran onboard the U.S.S. New Jersey, during November and 
December of 1968.  Service department records and evidence 
submitted by the veteran and the appellant indicate that 
during that time period the U.S.S. New Jersey operated in 
fire support missions directly off the coast of Vietnam.  The 
service department has not been able to determine whether the 
veteran had in-country service in Vietnam.  A "Family Gram" 
and service department ship logs also show that approximately 
30 sailors from the U.S.S. New Jersey went onshore around 
Thanksgiving Day, 1968.  The appellant contends that the 
veteran told her that he was one of those individuals.  A 
letter from F.L., a crew member from the U.S.S. New Jersey, 
indicates that there were actually numerous opportunities for 
sailors to go ashore during its tour off the coast of 
Vietnam.  

The Board has found the appellant's statements to be credible 
and adequately supported by the evidence of record.  There is 
no affirmative evidence indicating that the veteran did not 
have in-country service in Vietnam.  Therefore, the Board 
finds that the veteran was one of those who went ashore and 
did, therefore, have service in the Republic of Vietnam.  The 
record also demonstrates that he developed diabetes mellitus 
to a degree of 10 percent or more after his discharge from 
service.  The record does not affirmatively establish that 
his diabetes mellitus was unrelated to his exposure to 
herbicides.  Therefore, the Board will presume that his 
diabetes mellitus was service-connected.  

Pursuant to the Board's remand directive, the claims folders 
and the veteran's electronic records were reviewed by a VA 
physician in July 2007.  The VA physician opined that it is 
at least as likely as not that the veteran's diabetes 
mellitus played a significant causal role in his death.  The 
physician properly supported this conclusion, to include by 
noting medical literature indicating that cardiovascular 
mortality and morbidity are increased in individuals with 
diabetes mellitus.  Accordingly, the Board is also satisfied 
that the service-connected diabetes mellitus played a 
material causal role in the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


